        Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 1 of 27




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 STEPHEN THAXTON and PATRICIA
 THAXTON, individually and on behalf of
 all others similarly situated,

 Plaintiffs,
                                                Case No.: 1:20-CV-00941-ELR
 v.
                                                CLASS ACTION
 COLLINS ASSET GROUP, LLC,
 COLLINS & HILTON ASSET
 GROUP, LLC, DIVERSIFIED
 FINANCING, LLC, MARK W. MILLER,
 ALT MONEY INVESTMENTS, LLC,
 ALT MONEY INVESTMENTS II, LLC,
 ALT MONEY INVESTMENTS III, LLC,
 ALT MONEY INVESTMENTS IV, LLC,
 and SONOQUI, LLC,

               Defendants.




                       FINAL ORDER AND JUDGMENT

      Plaintiffs Stephen Thaxton and Patricia Thaxton, individually and on behalf

of those similarly situated, and Defendant Collins Asset Group, Inc. entered into a

proposed settlement embodied in a Settlement Agreement and Release (“Settlement
           Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 2 of 27




    Agreement”).1 On January 13, 2021, this Court preliminarily approved the Settlement

    and ordered that notice be sent to Settlement Class Members. [Doc. 63]. On February

    27, 2021, in accordance with the schedule set by the Court, Class Counsel filed

    Plaintiffs’ Unopposed Motion for Attorney’s Fees, Costs, Expenses and Service

    Award. [Doc. 67]. A fairness hearing was held on June 15, 2021.

    [Doc. 69].

          Now before the Court is Plaintiffs’ Unopposed Motion for Final Approval of

    Proposed Settlement [Doc. 70] and Plaintiffs’ Unopposed Motion for Attorney’s

    Fees, Expenses and Service Award. [Doc. 67]. The Parties have requested that the

    Court enter this Final Order and Judgment granting final approval of the settlement,

    granting Class Counsel’s motion for attorney’s fees, expenses and service award and

    dismissing this Action and the related Interpleader Action2 with prejudice.

          The Court, having reviewed and considered the motions, affidavits and other

    submissions of the Parties, IT IS ORDERED AND ADJUDGED:

          1.     The Court has subject matter jurisdiction pursuant to 28 U.S.C. §

    1332(d)(2) and personal jurisdiction over the Class Representatives, members of the

    Settlement Class, and Defendants. Additionally, venue is proper in this District

    pursuant to 28 U.S.C. § 1391(b).

1
  All terms herein shall have the same meaning as used in the Settlement Agreement. The Court
expressly incorporates into this Final Order and Judgment the Settlement Agreement and all exhibits
thereto, that were filed on December 16,2020. [Doc. 53].
2
  Collins Asset Group, LLC v. Diversified Financing, LLC et al., Case No. 1:20-CV-02818-ELR,
(N.D. Ga.).
                                                2
       Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 3 of 27



I.    Plaintiffs’ Motion for Final Approval of Proposed Settlement [Doc. 70].

      A.       Summary of the Proposed Settlement.

      2.       The proposed Settlement Class is defined as follows:

           Any individuals or entities and their assignees who are citizens of the
           United States who lent money to Diversified Financing, LLC,
           Sonoqui, LLC or any of the ALT Money Investments entities and in
           exchange received a promissory note and/or membership interest
           issued by Diversified, Sonoqui or any of the ALT Money
           Investments entities indicating that the money would thereafter be
           loaned to CAG.

           See ¶3.1 (“Settlement Agreement”).

      3.       In accordance with the Settlement Agreement, CAG shall deposit

$15,755,000, minus any Administrative Costs it has already paid (the “Settlement

Amount”), in an interest-bearing Escrow Account within ten (10) business days of

entry of the Final Order and Judgment. The Settlement Amount, together with any

interest accrued thereon, will be used to pay approved Attorneys’ Fees and

Reimbursable Expenses, Notice Costs and Administrative Costs incurred by the

Settlement Administrator, and Taxes and Tax-Related Costs.                  See ¶2.43,

Settlement Agreement. The remaining Distributable Settlement Amount shall be

dispersed to the Settlement Class Members on a pro rata basis calculated by their

principal amount loaned less any amounts received from one or more of the issuers

of the promissory notes. The disbursements will be issued by check




                                           3
         Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 4 of 27




as promptly as possible after the Effective Date and, in any event, no later than 270

days after the Effective Date. See ¶5.1 and 9.3, Settlement Agreement.

        4.    In exchange for the Settlement Amount, Plaintiffs and the Settlement

 Class Members will, upon entry of the Final Approval Order and by operation of this

 Final Order and Judgment, provide Defendants with a full and final release for each

 and every Released Claim. See ¶ 2.40, Settlement Agreement. Additionally, upon

 the Effective Date of the Settlement Agreement, all claims and counterclaims by

 CAG and the Settlement Class Members in the Interpleader Action will be dismissed

 with prejudice. See ¶7.3, Settlement Agreement.

        5.    The Settlement Agreement also contains a Bar Order in exchange for

 the $15,755,000 settlement payment.         See Section XI, Settlement Agreement.

 The Bar Order is meant to prevent Diversified Financing, LLC, Sonoqui, LLC and

 the ALT Money entities or any entity or person seeking to bring a claim through

 them,from making any claim against the Collins Defendants.

        6.    Diversified Financing, LLC, Sonoqui, LLC, and the ALT Money

 entities were each served with the motion for preliminary approval and

 accompanying settlement documents notifying them of the Bar Order and none




                                         4
              Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 5 of 27



    objected to or opposed the relief. [Doc. 59 and 60].3

             B.   Class notice fully comports with the requirements of Rule 23 and
                  constitutional due process.

             7.    In a declaration filed with the Court [Doc. 70-1], the Settlement

Administrator advised that the notice plan was executed in accordance with the

Settlement Agreement and the Order granting preliminary approval of the settlement.

[Doc. 63]. As declared by the Settlement Administrator, the notice plan reached

more than 75% of the Settlement Class and two-thirds of Settlement Class Members

—234 class members in all—responded by submitting claims to the Settlement

Administrator, which is a substantial response rate. [Doc. 70-1]. The Settlement

Administrator also advised that no member of the Settlement Class opted out or

objected to the Settlement. Id.

        8.        The Court finds that notice of the Settlement that was disseminated to

prospective members of the Settlement Class through direct mail, email, newsprint,

digital media, and other means, fully comported with the requirements of both Rules

23(c)(2)(B) and (e)(1) and constitutional due process. The notice furnished to the

Settlement Class constituted the best notice practicable under the circumstances and

was reasonably calculated, under the circumstances, to apprise Settlement Class

3
  Mark Miller, a named defendant in this Action who is represented by counsel, was the managing
member of the now defunct ALT Money entities. As such, Miller was served with the motion for
preliminary approval and accompanying settlement agreement containing the Bar Order and did not
object or oppose the relief. Similarly, Daryl Bank the President and leader of Diversified and Sonoqui
was likewise individually served with the motion for preliminary approval and accompanying
settlement agreement containing the Bar Order through his criminal attorney’s and athis last known
address. Mr. Bank did not object to or oppose the relief. [Doc 70-1].
                                                  5
             Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 6 of 27



Members of (a) the nature of the action, the nature of the Settlement Class and its

claims, and the material terms of the Settlement, including the benefits provided, the

procedure for making a claim, the release and Bar Order provided to Defendants, the

consequences of participating or not participating in the Settlement, and their options;

(b) all applicable deadlines; (c) their right to opt out or object to any aspect of the

Settlement and how to do so; (d) the attorneys’ fee that Class Counsel would seek; (e)

the date, place, and time of the Rule 23(e)(2) Fairness Hearing and their right to appear

at the hearing; and (f) where they could obtain further information.

         9.      In addition, the notice given by Defendants to state and federal officials

  pursuant to 28 U.S.C. § 1715 fully and timely satisfied the requirements of that

  statute.

         C.      The Settlement satisfies the requirements of Rule 23(e).

         10.     A court has broad discretion over the settlement approval process. See,

e.g., In re Motorsports Merch. Antitrust Litig., 112 F. Supp. 2d 1329, 1333 (N.D.

Ga. 2000). In exercising this discretion, courts in this Circuit analyze a settlement

using the so-called Bennett factors. See, e.g., Columbus Drywall & Insulation, Inc.

v. Masco Corp., 258 F.R.D. 545, 558–59 (N.D. Ga. 2007); Ault v. Walt Disney

World Co., 692 F.3d 1212, 1217 (11th Cir. 2012) (court must make findings that

settlement “is not the product of collusion” and “that it is fair, reasonable and

adequate”).


                                             6
            Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 7 of 27




       The Bennett factors include: (1) the likelihood of success at trial; (2) the range of

    possible recovery; (3) the range of possible recovery at which a settlement is fair,

    adequate, and reasonable; (4) the anticipated complexity, expense, and duration of

    litigation; (5) the opposition to the settlement; and (6) the stage of proceedings at

    which the settlement was achieved.

          11.    The 2018 amendments to Rule 23 similarly make clear that the court

    should “[focus] on the primary procedural considerations and substantive qualities

    that should always matter to the decision whether to approve the proposal.” FED. R.

    CIV. P. 23(e)(2), 2018 Advisory Comm. Notes. The specific considerations include

    whether (1) the class was adequately represented; (2) the settlement was negotiated

    at arm’s length; (3) the relief is adequate, taking into account the costs, risks, and

    delay of trial and appeal, how the relief will be distributed, the terms governing

    attorney’s fees and any side agreements; and (4) whether Class Members are treated

    equitably relative to each other. See FED. R. CIV. P. 23(e).4

                 1.     The Class Was Adequately Represented.

          12.    Adequacy of representation is an issue traditionally considered in

    connection with class certification and involves two questions: “(1) whether the class

    representatives have interests antagonistic to the interests of other class members;


4
 This framework tracks the traditional approach, and since the 2018 amendments, courts in this
Circuit have continued to weigh the Bennett factors. See, e.g., Berman v. General Motors, LLC, 2019
WL 6163798, at *3 (S.D. Fla. Nov. 18, 2019); Gumm v. Ford, 2019 WL 2017497, at *2 (M.D. Ga.
May 7, 2019).
                                                7
            Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 8 of 27



 and (2) whether the proposed class’ counsel has the necessary qualifications and

 experience to lead the litigation.” Columbus Drywall & Insulation, Inc., 258 F.R.D.

 at 555.

          13.   Here, the Plaintiffs have the same interest as other Settlement Class

 Members because they are asserting the same claims and share remarkably similar

 claims for injuries. Moreover, they have pursued this litigation vigorously by

 actively seeking out counsel, monitoring the lawsuit, and participating in mediation

 in an effort to obtain the maximum recovery for both themselves and for the other

 Settlement Class Members.

          14.   The Court finds Stephen Thaxton and Patricia Thaxton to be adequate

 class representatives. Pursuant to Rule 23, the Court confirms the appointment of

 Plaintiffs Stephen Thaxton and Patricia Thaxton as representatives of the Settlement

 Class.

      15.       As to the adequacy of Class Counsel, “the adequacy of class counsel is

presumed” absent specific proof to the contrary. Diakos v. HSS Sys., LLC, 137 F.

Supp. 3d 1300, 1309 (S.D. Fla. 2015). Throughout this complex Action, Class

Counsel has acted with diligence, skill, and professionalism. Class Counsel are

experienced in complex class litigation and have successfully prosecuted similar cases

throughout the country. Further, this Court has already appointed them as Class




                                           8
        Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 9 of 27




Counsel in connection with this Settlement. In addition, Defendants do notchallenge

Class Counsel’s adequacy to serve as Class Counsel.

      16.    Pursuant to Rule 23(g), the Court confirms the appointment of Jason R.

Doss of The Doss Firm, LLC and Jason Kellogg of Levine, Kellogg, Lehman,

Schneider + Grossman as Class Counsel.

             2.    The Proposal was Negotiated at Arm’s Length.

      17.    The Court concludes that this Settlement was negotiated at arm’s length

and without collusion based on the terms of the settlement itself, the length and

difficulty of the negotiations, and the oversight of an expert mediator, Hunter R.

Hughes III, for more than 100 collective hours. See Ingram v. The Coca-Cola Co.,

200 F.R.D. 685, 693 (N.D. Ga. 2001) (“The fact that the entire mediation was

conducted under the auspices of Mr. Hughes, a highly experienced mediator, lends

further support to the absence of collusion.”).

             3.    The Adequacy of Relief Provided by the Settlement.

      18.    Class Counsel has significant experience in class action and complex

fraud litigation, and believe that the multi-million-dollar relief provided by the

Settlement Agreement is fair, reasonable, and adequate. The Court is entitled to rely

upon the judgment of experienced counsel. See, e.g., Nelson v. Mead Johnson &

Johnson Co., 484 F. App’x 429, 434 (11th Cir. 2012) (“Absent fraud, collusion, or




                                         9
       Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 10 of 27




the like, the district court should be hesitant to substitute its own judgment for that

of counsel.”) (internal quotations omitted).

      19.    Furthermore, the Settlement will recover nearly $16 million out of

approximately $24 million that Diversified, Sonoqui, and/or the ALT Money entities

ultimately lent to Collins Asset Group, LLC (“CAG”) as part of their scam using

unregistered salespersons and now-defunct shell companies to trick investors into

lending money to Diversified and Sonoqui in exchange for promissory notes issued

by those entities. This is an extraordinary result, especially in a case like this where

there were multiple layers to the investment scheme and multiple shell companies

and/or individuals such as Daryl Bank, whom a jury in this case could find fully

culpable for the entire fraudulent scheme, leaving Plaintiffs and the Settlement Class

with no ability to recover. [Doc. 70-1].

      20.    The Settlement Class has embraced the Settlement. The deadline for

Settlement Class Members to opt-out or object to the Settlement was April 3, 2021.

Id. No Settlement Class Members opted out or objected. Id. In addition, 234

claim forms were submitted to the Settlement Administrator, which is over 66%

of the Settlement Class who received notice. Id.

      21.    To date, the amount claimed by all Settlement Class Members is

approximately $24 million.



                                           10
       Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 11 of 27



      22.    That the relief is fair, reasonable, and adequate is further confirmed by

considering four specific factors enumerated in new Rule 23(e)(2).

                    a.     The Risks, Costs and Delay of Continued Litigation.

      23.    The cost and delay of continued litigation are substantial given that the

Settlement will bring about the conclusion of two separate lawsuits involving more

than 100 parties. But for the Settlement, the parties will likely incur significant

amounts in legal fees and expenses related to discovery and motion practice.

      24.    The risks are also substantial. If the Settlement is not approved, there

are significant procedural issues that will be heavily litigated about whether the

Interpleader Action and/or Thaxton case will be able to proceed. Other inevitable

motion practice related to the sufficiency of the allegations and class certification

poses risks and challenges. And even if Plaintiffs prevail on all of those legal issues,

they face the risks that causation cannot be proved, discovery will not support their

factual allegations, a jury might find for the Collins Defendants or thatan appellate

court might reverse a Plaintiff’s judgment.

                    b.     An Effective Method of Distributing Relief.

      25.    The distribution process, which provides for prompt payments to

Settlement Class Members by check for a simple and safe mechanism whereby

Settlement Class Members can request that payment be made to a different payee,

will be efficient and effective. The appointment of a Settlement Administrator, RG2

Claims Administration LLC, further reinforces the efficacy of the relief process
                                          11
       Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 12 of 27



because a qualified entity will be designated to manage the entire distribution

process.

      26.    Class members have been able to easily file claims and provide

reasonable documentation to support their claim. Once again, the fact that over 66%

of the Settlement Class submitted claims seeking to recover from the Settlement

Amount is support for the fact that the method for distributing relief is effective.

                    c.      The Reasonable Terms Relating to Attorneys’ Fees.

      27.    Class Counsel requested 25% of the negotiated $15,755,000 Settlement

Amount is reasonable. [Doc. 67]. This request is consistent with Camden I Condo.

Ass’n, Inc. v. Dunkle, 946 F.2d 768 (11th Cir. 1991), which mandates use of the

percentage method and noted 25% was then viewed as the “benchmark.” Following

Camden I, fee awards in the Eleventh Circuit averaged around one-third. See

Wolff v. Cash 4 Titles, 2012 WL 5290155 at *5–6 (S.D. Fla. Sept. 26, 2012) (“The

average percentage award in the Eleventh Circuit mirrors that of awards

nationwide—roughly       one-third”); George v. Acad. Mortg. Corp. (UT),

369 F. Supp. 3d 1356, 1382 (N.D. Ga. 2019) (discussing the normality of 33%

contingency fees); Eisenberg, Attorneys’ Fees in Class Actions: 2009-2013, 92

N.Y.U. LAW REV. 937, 951 (2017) (empirical study showing the median award in

Eleventh Circuit is 33%).




                                          12
       Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 13 of 27



      28.    Given the diligence and experience of Class Counsel, which

investigated and developed Plaintiffs’ claims, the complexity of the issues involved,

the substantial amount of time dedicated to the Action and Settlement, and the

financial risk associated with the representation, the Court finds that a 25% fee in

favor of Class Counsel is reasonable.

                    d.    The Agreements Identified Pursuant to Rule 23(e)(3).

      29.    Rule 23(e)(3) states that “[t]he parties seeking approval must file a

statement identifying any agreement made in connection with the proposal.”

Vendors providing services are subject to contracts relating to their obligations under

the settlement. These provisions do not affect the adequacy of the relief. In addition,

no Settlement Class Member opted-out of the Settlement so that provision in the

Settlement Agreement that could have given the Collins Defendants the ability to

terminate the Settlement were not triggered and thus do not affect the adequacy of

relief obtained here.

             4. The Equitable Treatment of Class Members Relative to
                  Others.

      30.    The Settlement Agreement treats all members of the Settlement Class

equally. Accordingly, each class member is eligible to receive the same benefits as

other class members. No class members are favored over another and, therefore, the

treatment is equitable.



                                         13
           Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 14 of 27



          31.      The Court finds that the Class Representatives and Class Counsel have

    adequately represented the Settlement Class, finds that the Settlement is a product

    of extensive arms-length negotiations by seasoned counsel and that it is fair,

    reasonable, and adequate.

    II.   The Court Certifies the Settlement Class.

          32.      For the reasons set forth above and below, the Court certifies the

    following Settlement Class for settlement purposes only:

               Any individuals or entities and their assignees who are citizens of the
               United States who lent money to Diversified Financing, LLC,
               Sonoqui, LLC or any of the ALT Money Investments entities and in
               exchange received a promissory note and/or membership interest
               issued by Diversified, Sonoqui or any of the ALT Money
               Investments entities indicating that the money would thereafter be
               loaned to CAG.5

          A.       The Settlement Class is Sufficiently Numerous.

          33.      Rule 23(a)(1) requires that the class be so numerous that individual

    joinder of all plaintiffs is impracticable. There is no rigid standard for determining

    numerosity, but the Eleventh Circuit has held that, generally, “less than twenty-one

    is inadequate, more than forty adequate.” See Sanchez-Knutson v. Ford Motor Co.,

    310 F.R.D. 529, 536 (S.D. Fla. 2015) (quoting Cox v. Am. Cast Iron Pipe Co., 784

    F.2d 1546, 1553 (11th Cir. 1986)).

5
 Excluded from the Settlement Class are (i) Plaintiffs’ counsel and family members; (ii) Defendants’
employees, officers, directors, members, or managers; (iii) Defendants’ legalrepresentatives; (iv) any
entity in which Defendants have a controlling interest; (v) any Judge to whom the litigation is assigned
and all members of the Judge’s immediate family; and (vi) all persons who timely and validly request
exclusion from the Settlement Class.
                                                  14
       Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 15 of 27



      34.    Here, there is no question that the numerosity requirement is met given

that hundreds of Settlement Class Members were provided notice of the Settlement

and submitted claims.

      B.     Questions of Law and Fact are Common to the Class.

      35.    The second prerequisite to class status requires questions of law or fact

common to the class. See FED. R. CIV. P. 23(a)(2). Commonality requires the plaintiff

to demonstrate that the class members have suffered the same injury. See Wal-

Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349–50 (2011); see also Williams v.

Mohawk Indus., Inc., 568 F.3d 1350, 1356 (11th Cir. 2009) (describing plaintiff’s

commonality burden as a “low hurdle” that does not require all questions of law and

fact raised to be common). Here, common issues of law and fact abound because

each member of the proposed Settlement Class loaned money to Defendants

Diversified, Sonoqui and/or the ALT Money entities through intermediaries in a

scheme, and received similar promissory notes in exchange for their money. The

promissory notes also indicated that Plaintiffs’ and the Settlement Class Members’

money would subsequently be loaned by Defendants Diversified, Sonoqui and/or the

ALT Money Investment entities to Collins Asset Group, LLC. The Court finds that

the commonality requirement is met.




                                         15
       Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 16 of 27




      C.     Plaintiffs’ Claims are Typical of Class Members’ Claims.

      36.    The third prerequisite to class status mandates that the claims of the

putative Class Representatives be typical of the claims held by the broader class,

which is not a demanding test. See FED. R. CIV. P. 23(a)(3); County of Monroe, Fla.

v. Priceline.com, Inc., 265 F.R.D. 659, 667 (S.D. Fla. 2010). Typicality measures

whether a “significant nexus” exists between the claims of the Class Representatives

and those of the class at large. Columbus Drywall & Insulation, Inc., 258 F.R.D. at

555 (quoting Hines v. Widnall, 334 F.3d 1253, 1256 (11th Cir. 2003)).

Furthermore, the typicality requirement does not mandate that all class members

share identical claims, rather they must share only the same “essential

characteristics” of the larger class. Id. Plaintiffs’ claims share the essential

characteristics of the Settlement Class Members’ claims because of the scheme in

which Plaintiffs lost their investments.      The Court finds that the typicality

requirement is met.

      D.     Plaintiffs and Class Counsel are Adequate Representatives.

      37.    Plaintiffs do not have antagonistic interests to the Settlement Class and

the proposed Class Counsel possesses the necessary experience and qualifications to

lead this litigation. As stated above, the Court finds Stephen Thaxton and Patricia

Thaxton to be adequate class representatives and accordingly, the final prerequisite



                                         16
       Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 17 of 27



of class status has been met. See FED. R. CIV. P. 23(a)(4); Columbus Drywall &

Insulation, Inc., 258 F.R.D. at 555.

      E.     Plaintiffs Meet the Requirements of Rule 23(b)(3).

      38.    Rule 23(b)(3) requires that “questions of law or fact common to class

members predominate over any questions affecting only individual members,” and

that class treatment is “superior to other available methods for fairly and efficiently

adjudicating the controversy.”

      39.    The predominance requirement “tests whether proposed classes are

sufficiently cohesive to warrant adjudication by representation.” Amchem Prods.,

Inc. v. Windsor, 521 U.S. 591, 623 (1997). “Common issues of fact and law

predominate if they have a direct impact on every class member’s effort to establish

liability and on every class member’s entitlement to . . . relief.” Carriuolo v. GM

Co., 823 F.3d 977, 985 (11th Cir. 2016). Here, common questions predominate

because all claims arise from a similar course of conduct involving Plaintiffs, the

proposed Settlement Class members, CAG, Diversified Financing, LLC, Sonoqui,

LLC and/or any of the ALT Money entities. Accordingly, the only significant

individual issues involve damages, which rarely present predominance problems.

See, e.g., Home Depot, 2016 WL 6902351 at *2; Brown v. Electrolux Home

Products, Inc., 817 F.3d 1225, 1239 (11th Cir. 2016) (individualized damage

generally does not defeat predominance).


                                          17
        Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 18 of 27




       40.   The inquiry into whether the class action is the “superior” method for a

particular case focuses on “increased efficiency.” Agan v. Katzman & Korr, P.A.,

222 F.R.D. 692, 700 (S.D. Fla. 2004). Given the time and expense associated with

litigating more than 100 cases separately, such a method would be inefficient in

contrast to a class action and, therefore, the superiority element is satisfied.

III.   Plaintiffs’ Unopposed Motion for Attorney’s Fees, Expenses and Service
       Award [Doc. 67]

       41.   In Plaintiffs’ Unopposed Motion for Attorney’s Fees, Expenses and

Service Award, Class Counsel requests that the Court approve the requested

attorney’s fee of $3,938,750, which is 25% of the $15,755,000 Settlement Amount

and reimbursement of current expenses in the amount of $14,926.90. [Doc. 67]. In

its motion, Class Counsel also requests service awards of $5,000 to each of the Class

Representatives should the United States Eleventh Circuit Court of Appeals reverse

its decision in Johnson v. NPAS Solutions, LLC, 975 F.3d 1244, 1258–60 (11th

Cir. 2020), which is currently being considered for a rehearing en banc.            Id.

However, at the final hearing held on June 15, 2021, Class Counsel stated that the

Court could alternatively deny its request for service awards at this time and retain

jurisdiction for the purpose of revisiting the denial of service awards if the Eleventh

Circuit holds a rehearing en banc in Johnson and reverses its decision, or another

Eleventh Circuit decision overrules the Johnson decision.


                                           18
        Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 19 of 27



       The Court finds this alternative approach appropriate. Therefore, the Court

denies Class Counsel’s request for service awards of $5,000 to each of the Class

Representatives pursuant to the ruling in Johnson, 975 F.3d at 1258–60.     The Court

retains jurisdiction for the purpose of revisiting the denial of service awards should

the Eleventh Circuit change course from the ruling in Johnson v. NPAS Solutions,

LLC.

       42.   Pursuant to the Settlement Agreement, Defendants agreed not to oppose

the request for Attorney’s fees and no Settlement Class Member objected to this

Court awarding the amounts requested.

       43.   It is well established that counsel whose work results in a substantial

benefit to a class are entitled to a fee under the common benefit doctrine. Boeing Co.

v. Van Gemert, 444 U.S. 472, 478 (1980). The doctrine serves the “twin goals of

removing a potential financial obstacle to a plaintiff’s pursuit of a claim on behalf

of a class and of equitably distributing the fees and costs of successful litigation

among all who gained from the named plaintiff’s efforts.” In re Gould Sec. Litig.,

727 F. Supp. 1201, 1202 (N.D. Ill. 1989). The doctrine also ensures those who

benefit are not “unjustly enriched.” Van Gemert, 444 U.S. at 478. The controlling

authority in the Eleventh Circuit is Camden I Condominium Ass’n, Inc. v. Dunkle,

946 F.2d 768, 774–75 (11th Cir. 1991), which holds that fees in common fund cases

must be calculated using the percentage rather than the lodestar approach. Camden I


                                         19
        Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 20 of 27



does not require any particular percentage. The court stated: “There is no

hard and fast rule … because the amount of any fee must be determined upon the facts

of each case.” 946 F.2d at 774; see also, e.g., Waters v. Int’l. Precious Metals

Corp., 190 F.3d 1291, 1294 (1999).

      44.     In selecting the percentage in a particular case, a district court should

apply the factors from Johnson v. Georgia Highway Express, Inc., 488 F.2d 714,

717 (5th Cir. 1974), as well any other pertinent factors. Camden I, 946 F.2d at 776.

Following Camden I, percentage-based fee awards in the Eleventh Circuit have

averaged around 33% of the class benefit. See, e.g., Wolff v. Cash 4 Titles, 2012 WL

5290155 at *5-6 (S.D. Fla. Sept. 26, 2012) (noting that fees in this Circuit are

“roughly one-third”); T. Eisenberg, et al., Attorneys’ Fees in Class Actions: 2009-

2013, 92 N.Y.U. Law Rev. 937, 951 (2017) (the median fee from 2009 to 2013 was

33%); B. Fitzpatrick, An Empirical Study of Class Action Settlements and Their Fee

Awards, 7 J. Empirical L. Stud. 811 (2010) (during 2006 and 2007 the median fee

was 30%); Decl. of H. Hughes, Champs Sports Bar & Grill Co. v. Mercury Payment

Systems, LLC, No. 1:16-CV-00012-MHC (N.D. Ga.) (Doc. 82-1 at 4–5) (90% of the

hundreds of common fund settlements a leading Atlanta mediator has negotiateprovide

for a fee of one-third of the benefit).




                                          20
          Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 21 of 27



         45.    In support of their motion for attorney’s fees, Class Counsel submitted

  the Declaration of Michael B. Terry, a fee expert, who provided an expert opinion

  that “a fee award 25 percent of the settlement amount is a reasonable fee under all

  of the circumstances and is, in fact, below what is considered customary, despite the

  special circumstances of this case which would warrant a greater fee than is

  customary.”6 Declaration of Michael B. Terry (“Terry Declaration”) [Doc. 67-1].

         46.    Courts routinely apply a 12-factor analysis when evaluating the

reasonable percentage to award class counsel: (1) the time and labor required;

 (2) the novelty and difficulty of the questions involved; (3) the skill requisite to

 perform the legal service properly; (4) the preclusion of other employment by the

 attorney due to acceptance of the case; (5) the customary fee; (6) whether the fee is

 fixed or contingent; (7) time limitations imposed by the client or the circumstances;

 (8) the amount involved and the results obtained; (9) the experience, reputation, and

 ability of the attorneys; (10) the “undesirability” of the case; (11) the nature and the

 length of the professional relationship with the client; and (12) awards in similar

 cases. See id. at 772 n.3 (citing Johnson v. Ga. Highway Express, Inc., 488 F.2d

 714, 717–19 (5th Cir. 1974)).

       47.     These 12 factors are nonexclusive. “Other pertinent factors are the time

 required to reach a settlement, whether there are any substantial objections by class


6 Michael B. Terry’s Declaration also cites to a string of cases to support his opinion. See Terry
Declaration ¶ 11 [Doc. 67-1].
                                               21
        Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 22 of 27



members or other parties to the settlement terms or the fees requested by counsel, any

non-monetary benefits conferred upon the class by the settlement, and the economics

involved in prosecuting a class action.” Id. at 775. In addition, the Eleventh

Circuit has encouraged lower courts to consider any other factors uniqueto the

particular case. See id. Most fundamentally, however, “monetary results achieved

predominate over all other criteria.” See id. at 774.

      48.    Finally, when analyzing the various factors, a lodestar cross-check is

unnecessary, and in the view of many class action scholars, is counterproductive and

therefore undesirable. In fact, “in the Eleventh Circuit, ‘the lodestar approach should

not be imposed through the back door via a ‘cross-check.’” Wilson v. EverBank, No.

14-cv-22264, 2016 WL 457011, at *13 (S.D. Fla. Feb. 3, 2016) (quoting In re

Checking Account Overdraft Litig., 830 F. Supp. 2d 1330, 1362 (S.D. Fla. 2011)).

The Eleventh Circuit “made clear in Camden I that percentage of the fund is the

exclusive method for awarding fees in common fund class actions.” In re Checking

Account Overdraft Litig., 830 F. Supp. 2d at 1362 (emphasis added) (citing Alba

Conte, ATTORNEY FEE AWARDS § 2.7, at 91 n.41 (“The Eleventh . . . Circuit[ ]

repudiated the use of the lodestar method in common-fund cases.”)). Lodestar

“encourages inefficiency” and “creates an incentive to keep litigation going in order

to maximize the number of hours included in the court’s lodestar calculation.” Id. at




                                           22
        Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 23 of 27




1362–63. Thus, “courts in this Circuit regularly award fees based on a percentage of

the recovery, without discussing lodestar at all.” Id. at 1363; see also Reyes v.

AT&T Mobility Servs., LLC, No. 10-20837, at *6 (S.D. Fla. Jun. 21, 2013) (Cooke,

J.); In re Takata Airbag Prods. Liability Litig., No. 15-02599, at *9-10 (S.D. Fla.

Nov. 1, 2017).

      49.   Michael B. Terry reviewed the file in the context of the Camden I

factors and concluded that Class Counsel’s request for a fee equal to 25% of the

Settlement Amount is reasonable under all of the circumstances and is, in fact, below

what is considered customary, despite the special circumstances of this case which

would warrant a greater fee than is customary. See id. at ¶ 17.

      50.    In light of these 12 factors, the arguments made by Class Counsel, Class

Counsel’s Declaration and the Declaration of Michael B. Terry all submitted with the

unopposed motion, the Court finds that Class Counsel’s request for an award of

attorney’s fees in the amount of $3,938,750, i.e., 25% of the $15,755,000 Settlement

Amount, and reimbursement of current expenses in the amount of

$14,926.90 is reasonable and warranted.

 IV. Final Approval of the Settlement Agreement and Bar Order

      51.    Pursuant to Rule 23(c)(3)(B), since no Settlement Class Members opted

out or objected to the Settlement, the Court finds that all Settlement Class Members

are bound by the Settlement Agreement and this Final Order and Judgment.


                                          23
        Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 24 of 27



      52.    The Court confirms its earlier appointment of RG2 Claims

Administration LLC as the Settlement Administrator.

      53.    The Court finally approves the distribution plan set forth in the

Settlement Agreement as a fair and reasonable method to allocate the settlement

benefits among Settlement Class Members. The Court directs that the Settlement

Administrator continue to effectuate the distribution plan according to the terms of

the Settlement Agreement. The Court reaffirms that any Settlement Class Members

who fail to submit a claim in accordance with the requirements and procedures

specified in the Notice shall be forever barred from making a claim, but will in all

other respects be subject to, bound by, and enjoy the rights provided for pursuant to

the provisions in the Settlement Agreement, the releases and Bar Order included in

that Agreement and this Final Order and Judgment.

      54.    By operation of this Final Order and Judgment, as of the Effective Date,

the Releases and Bar Order set forth in the Settlement Agreement shall be given full

force and effect.

      55.    The Settlement Class Representatives, Settlement Class Members,

Defendants, and all Barred Persons (as defined in the Settlement Agreement) are

hereby permanently barred and enjoined (including during the pendency of any

appeal taken from this Final Order and Judgment) from commencing, pursuing,

maintaining, enforcing, or prosecuting, either directly or indirectly, any Released



                                         24
        Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 25 of 27



Claims or Barred Claims in any judicial, administrative, arbitral, or other forum

against any Defendant or Defendants’ Released Parties. For the avoidance of doubt,

Section XI of the Settlement Agreement takes full force and effect and this permanent

bar and injunction is necessary to protect and effectuate the Settlement Agreement,

this Final Order and Judgment, and this Court’s authority to effectuate the Settlement

Agreement, and is ordered in aid of this Court's jurisdiction and to protect its

judgments. Nothing in this Final Order and Judgment shall preclude any action to

enforce the terms of the Settlement Agreement.

      56.    The Settling Parties are ordered to implement each and every obligation

set forth in the Settlement Agreement in accordance with the terms and provisions of

the Settlement Agreement. The Court retains jurisdiction over this action and the

Settling Parties, Settlement Class Members, attorneys, and other appointed entities,

for all matters relating to this action, including (without limitation) the administration,

interpretation, effectuation or enforcement of the SettlementAgreement and this Final

Order and Judgment.

      57.    There is no just reason to delay entry of this Final Order and Judgment

and immediate entry by the Clerk of the Court is directed pursuant to Rule 54(b) of

the Federal Rules of Civil Procedure.




                                            25
         Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 26 of 27



V.      Conclusion

        In sum, the Court GRANTS “Plaintiffs’ Unopposed Motion for Final

Approval of Proposed Settlement.” [Doc. 70]. Accordingly, the Court APPROVES

the Settlement Agreement, except to the extent it provides a service or incentive

award to Plaintiffs Stephen Thaxton and Patricia Thaxton for their service as Class

Representatives. Additionally, the Court GRANTS IN PART AND DENIES IN

PART “Plaintiffs’ Unopposed Motion for Attorney’s Fees, Expenses and Service

Award.” [Doc. 67]. The Court GRANTS Class Counsel’s requested attorney’s fee

of $3,938,750.00 and the reimbursement of litigation expenses in the amount of

$14,926.90 to be paid from the Settlement Amount in accordance with the Settlement

Agreement. However, the Court DENIES Class Counsel’s request for service

awards of $5,000.00 to each of the Class Representatives pursuant to the holding in

Johnson v. NPAS Solutions, LLC, 975 F.3d 1244.            The Court RETAINS

jurisdiction for the purpose of revisiting the denial of service awards should the

Eleventh Circuit change course from the ruling in the Johnson v. NPAS Solutions

case.

         Further, in accordance with the Settlement Agreement, the Court

DISMISSES WITH PREJUDICE this action and the Interpleader Action, Collins

Asset Group, LLC v. Diversified Financing, LLC et al., Case No. 1:20-CV-02818-

ELR. The Court DIRECTS the Clerk to file this Final Order and Judgment in the

Interpleader Action, 1:20-CV-2818-ELR.       Additionally, due to this settlement
                                        26
       Case 1:20-cv-00941-ELR Document 79 Filed 06/21/21 Page 27 of 27



approval, the Court DENIES AS MOOT “Interpleader Plaintiff and Various

Interpleader Defendants’ Joint Motion to Reopen” in the Interpleader Action, 1:20-

CV-2818-ELR. [Doc. 354].

     SO ORDERED, this 18th day of June, 2021.




                                      ELEANOR L. ROSS
                                      UNITED STATES DISTRICT JUDGE
                                      NORTHERN DISTRICT OF GEORGIA




                                       27
